Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 11 June 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                  
                     Dear Général
                     Brest June 11th 1783
                  
                  My furst, and most agreable duty is to acquaint your Excellency with my safe arrival in that harbour after a passage of 31 days.  I shall during my whole life, keep the most grateful remembrance of your kindness to me; I could never feel myself happy without the hope, to pay my respects to Mrs Washington and to your Excellency in Virginia.
                  I beg leave to your Excellency to present my best Compliments to the Gentleman of your family.  I have the honor to be with the warmest respect, and admiration Dear Général, your most obedient humble Servant
                  
                     Lauzun
                     
                  
               